--------------------------------------------------------------------------------

Exhibit 10.37


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY THE SECURITIES REGULATORY
AUTHORITY OF ANY OTHER JURISDICTION, NOR HAS ANY COMMISSION OR AUTHORITY PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION CONTRARY TO
THE FOREGOING IS UNLAWFUL.  THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


MASSIVE INTERACTIVE, INC.


NOTE SUBSCRIPTION AGREEMENT


1.           Pursuant to this Note Subscription Agreement (this “Agreement”),
the undersigned (“Subscriber”) hereby subscribes for and agrees to purchase a
Secured Convertible Promissory Note in substantially the form attached hereto as
Exhibit A (the “Note”), in the original principal amount equal to the Purchase
Price (as defined below), issued by Massive Interactive, Inc., a Nevada
corporation (the “Issuer”), in exchange for the purchase price therefor set
forth on the signature page hereto (the “Purchase Price”).  Subscriber hereby
acknowledges (a) that this subscription represents an irrevocable offer by the
Subscriber to purchase the Note pursuant to the terms hereof, (b) that this
subscription shall be irrevocable until accepted or rejected by the Issuer, (c)
that this subscription shall not be deemed to have been accepted by the Issuer
until the Issuer indicates its acceptance by returning to Subscriber a fully
executed copy of this subscription, at which time this subscription shall become
a binding obligation on the Subscriber and the Issuer, and (d) that acceptance
by the Issuer of this subscription shall be at the sole and absolute discretion
of the Issuer and is conditioned upon, among other things, the information and
representations of Subscriber made herein being complete, true and correct as of
the date of this subscription and as of the date of closing of the sale of the
Note to the Subscriber.  If the Subscriber consists of more than one person, the
obligations of the Subscriber shall be joint and several among each such person,
and the representations and warranties of the Subscriber contained herein shall
be deemed to be made by and be binding upon each such person.
 
2.           The Subscriber hereby tenders with this Agreement a check payable
to the order of the Issuer, or a wire transfer of immediately available funds,
in the amount of the Purchase Price set forth on the signature page of this
Agreement.  If the Issuer does not accept this subscription, then the funds
delivered to the Issuer will be promptly returned to the Subscriber.
 
 
 
 
 
 

 
1

--------------------------------------------------------------------------------

 

3.           The Subscriber represents and warrants to the Issuer as follows.
 
(a)           It has the requisite power and authority to enter into this
Agreement and to purchase the Note subject to all of the terms and conditions of
this Agreement and to carry out and perform all of its obligations under the
terms of this Agreement.
 
(b)            This Agreement has been duly authorized, executed and delivered
by the Subscriber, and is a valid and legally binding agreement of the
Subscriber enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors, rules
and laws governing specific performance, injunctive relief and other equitable
remedies.
 
(c)           This Agreement is made with the Subscriber in reliance upon the
Subscriber’s representation to the Issuer, which by its execution hereof the
Subscriber hereby confirms, that the Note and the shares of the Issuer’s capital
stock into which the Note is convertible (the “Underlying Stock” and together
with the Note, the “Securities”), to be received by it will be acquired for
investment for its own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof, and that it has no present
intention of selling, granting participation in, or otherwise distributing the
same.  By executing this Agreement, the Subscriber further represents that it
does not have any contract, undertaking, agreement, or arrangement with any
person to sell, transfer or grant participations to such person, or to any third
person, with respect to any of the Securities.
 
(d)           The Subscriber understands that the Securities have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), on the
grounds that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the 1933 Act, and that
the Issuer’s reliance on such exemption is predicated in part on the
Subscriber’s representations set forth herein.  The Subscriber realizes that the
basis for the exemption may not be present if, notwithstanding such
representations, the Subscriber has in mind merely acquiring the Securities for
a fixed or determined period in the future, or for a market rise, or for sale if
the market does not rise.  The Subscriber does not have any such intention.
 
(e)           The Subscriber (i) is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the 1933 Act, (ii) has a
financial situation such that it can afford to bear the economic risk of holding
the Securities purchased by it for an indefinite period of time and suffer a
complete loss of its investment in the Securities; (iii) has such knowledge and
experience (together with its advisors, if any) in financial and business
matters, and in particular the evaluation of companies such as the Issuer, such
that it is capable of evaluating the merits and risks of its purchase of the
Securities as contemplated by this Agreement; and (iv) understands that the
Issuer has no or a limited financial or operating history, the Securities are a
speculative investment which involves a high degree of financial risk, and there
is no assurance of any economic, income or tax benefit from such investment.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           The Subscriber has, or such advisors have, had access, during the
course of the transactions contemplated by this Agreement and prior to its
purchase of the Note, to all such information as it deemed necessary or
appropriate and that it has had, during the course of the transactions
contemplated by this Agreement and prior to its purchase of the Note, the
opportunity to ask questions of, and receive answers from, the Issuer concerning
the Issuer and the terms and conditions of the offering and to obtain additional
information necessary to verify the accuracy of any information furnished to it
or to which it had access.  The Subscriber has, or such advisors have, had an
opportunity to discuss and investigate the Issuer’s business, management,
financial affairs and the terms and conditions of the offering of the Note with,
and make inquiries of, the Issuer’s management and has had an opportunity to
review the Issuer’s facilities.  The Subscriber understands that any
discussions, as well as any written information issued by the Issuer, were
intended to describe certain aspects of the Issuer’s business and prospects but
were not a thorough or exhaustive description.  The Subscriber acknowledges that
any business plans prepared by the Issuer have been and continue to be subject
to change and that any projections included in such business plans are
necessarily speculative in nature, and it can be expected that some or all of
the assumptions of the projections will not materialize or will vary
significantly from actual results.
 
(g)           The Subscriber understands that the Securities may not be sold,
transferred or otherwise disposed of without registration under the 1933 Act or
an exemption therefrom, and that in the absence of an effective registration
statement covering the Securities or an available exemption from registration
under the 1933 Act, the Securities must be held indefinitely.  In particular,
the Subscriber is aware that the Securities may not be sold pursuant to Rule 144
promulgated under the 1933 Act unless all of the conditions of that Rule are
met.  Among the conditions for use of Rule 144 is the availability of current
information to the public about the Issuer.  The Subscriber represents that, in
the absence of an effective registration statement covering the Securities it
will sell, transfer, or otherwise dispose of the Securities only in a manner
consistent with its representations set forth herein and then only in accordance
with the provisions of Section 3(h) hereof and the Bylaws of the Issuer, as the
same may be amended from time to time.
 
(h)           The Subscriber agrees that in no event will it make a transfer or
disposition of any of the Securities (other than pursuant to an effective
registration statement under the 1933 Act, a Rule 144 sale in compliance with
the terms of such Rule or, to the Issuer’s reasonable satisfaction, pursuant to
an exemption from the 1933 Act), unless and until (i) the Subscriber shall have
notified the Issuer of the proposed disposition and shall have furnished the
Issuer with a statement of the circumstances surrounding the disposition, and
(ii) if requested by the Issuer, at the expense of the Subscriber or transferee,
it shall have furnished to the Issuer an opinion of counsel, reasonably
satisfactory to the Issuer, to the effect that such transfer may be made without
registration under the 1933 Act.
 
(i)           The Subscriber understands that each instrument and certificate
representing the Securities will be endorsed with a legend concerning certain
restrictions on the transfer thereof under federal and state securities laws.
 
(j)           No consent, approval or authorization of or designation,
declaration or filing with any state, federal, or foreign governmental authority
on the part of the Subscriber because of any special characteristic of such
Subscriber is required in connection with the valid execution and delivery of
this Agreement by the Subscriber, and the consummation by the Subscriber of the
transactions contemplated hereby.
 
 

 
 
3

--------------------------------------------------------------------------------

 

(k)           The Subscriber (i) represents and warrants that it has retained no
finder or broker in connection with the transactions contemplated by this
Agreement, and (ii) hereby agrees to indemnify and to hold the Issuer harmless
of and from any liability for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which such
Subscriber or any of its employees or representatives are responsible.
 
(l)           The Subscriber is a legal resident of, and makes its, his or her
principal legal residence or office in, the state of the Subscriber’s address
set forth on the signature page hereto and made all decisions relating to the
transaction contemplated by this Agreement in such state.
 
(m)           The Subscriber has reviewed with its own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  With respect to such matters, the
Subscriber relies solely on such advisors and not on any statements or
representations of the Issuer or any of its agents or representatives.  The
Subscriber understands that it (and not the Issuer) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
 
(n)           The Subscriber represents that neither it nor any of its
directors, executive officers, or other officers participating in the offering
of Securities is subject to any of the “Bad Actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a description of which is set
forth in the Investor Questionnaire).
 
4.           The Subscriber agrees, in connection with the Issuer’s next public
offering of the Issuer’s securities, upon request of the Issuer or the
underwriters managing any underwritten offering of the Issuer’s securities, not
to sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any shares of capital stock of the Issuer, or any
securities of the Issuer convertible into or exercisable for shares of the
Issuer’s capital stock, without the prior written consent of such underwriters
or the Issuer for such period of time (not to exceed 180 days) from the
effective date of such registration or listing as may be requested by the Issuer
or such underwriters.
 
5.           The Subscriber agrees that if the Note(s) held by it are converted
into capital stock of the Company, the Subscriber shall enter into any and all
documents related to the corresponding conversion event requested by the Issuer,
including without limitation a stock purchase agreement, voting agreement, right
of first refusal and co-sale agreement and investor rights agreement and such
other documents as reasonably requested by the Issuer; provided, however, that
all other investors purchasing securities in such event execute such documents.
 
6.           The Issuer represents and warrants to the Subscriber as follows.
 
(a)           The Issuer is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has all necessary
corporate power and corporate authority to execute and deliver this Agreement to
the Subscriber and to carry out the transactions contemplated hereby.  The
Issuer has all necessary corporate power and corporate authority to own, operate
and lease its properties and to carry out its business.
 
 

 
 
4

--------------------------------------------------------------------------------

 

(b)           The execution, delivery and performance of this Agreement by the
Issuer, the fulfillment of and the compliance with the respective terms and
provisions hereof and the due consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Issuer.
 
(c)           When executed by the Issuer, this Agreement will constitute a
valid and binding obligation of the Issuer, enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors, rules and laws governing specific performance,
injunctive relief and other equitable remedies.
 
(d)           Upon acceptance by the Issuer of this Agreement, payment of the
Purchase Price, and delivery by the Issuer to the Subscriber of the Note, the
Note will be duly authorized and validly issued and outstanding, and the
Subscriber will acquire good, valid and marketable title thereto, free and clear
of all mortgages, liens, pledges, charges, claims, security interests,
agreements, encumbrances and equities whatsoever, except as provided by
applicable federal and state securities laws and except as provided in this
Agreement or the Issuer’s Certificate of Incorporation and Bylaws, each as may
be from time to time amended or as provided in any agreements entered into in
connection with the conversion of the Note into Underlying Stock.
 
(e)           There are no claims, actions, suits, proceedings or investigations
pending or, to the knowledge of the Issuer, threatened against or affecting the
Issuer.
 
(f)           The Issuer is not subject to any law, ordinance, regulation, rule,
order, judgment, injunction, decree, charter, bylaw, contract, commitment,
lease, agreement, instrument or other restriction of any kind which would
prevent the Issuer’s consummation of this Agreement or any of the transactions
contemplated hereby without the consent of any third party, which would require
the consent of any third party to the consummation of this Agreement or any of
the transactions contemplated hereby, or which would result in any penalty,
forfeiture or other termination as a result of such consummation.
 
7.           The representations, warranties, understandings, acknowledgments
and agreements of the parties in this Agreement are true and accurate as of the
date hereof, shall be true and accurate as of the date of the acceptance hereof
by the Issuer and shall survive thereafter.  Each party understands the meaning
and legal consequences of the representations and warranties contained herein
and hereby agrees to indemnify and hold each other harmless from and against any
and all losses, claims, damages or liabilities due to or arising out of a breach
of any representation or warranty of either party contained in this Agreement;
provided, that the maximum liability of a party hereunder shall be the total
Purchase Price actually paid.
 
8.           Terms of Subscription.
 
(a)           The Notes are issued in connection with a private offering (the
“Offering”) of Secured Convertible Promissory Notes (the “Offering Notes”).  The
Issuer reserves the right, in its sole discretion, to reject any subscription
made hereby, in whole or in part, and to allocate to any subscriber in the
Offering less than the aggregate principal amount of Offering Notes subscribed
for by such subscriber.  If a subscriber’s subscription is rejected, in whole or
in part, then the funds received by the Issuer from such subscriber will be
returned to it (to the extent such subscription is rejected), without deduction
from, or payment of interest on, such funds, but no sooner than such funds have
cleared the banking system in the normal course of business.  The Issuer’s
agreement with each subscriber in the Offering is a separate agreement and the
issuance and sale of Offering Notes to each subscriber is a separate sale.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Note purchased by the Subscriber pursuant to this Agreement
will be prepared for delivery to the Subscriber promptly following the Closing
at which the purchase of such Note takes place. The Subscriber hereby authorizes
and directs the Issuer to deliver the Note purchased by the Subscriber pursuant
to this Agreement to the residential or business address indicated on the
signature page hereto.
 
9.           Piggyback Registration.
 
(a)          The Company shall notify all holders (“Holders”) of capital stock
issued upon the conversion or exercise of the Notes (the “Registrable
Securities”) in writing at least 15 days prior to the filing of any registration
statement on Form S-1 under the Securities Act for purposes of a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company but
excluding the next public offering of securities of the Company) and will afford
each such Holder an opportunity to include in such Registration Statement all or
part of such Registrable Securities held by such Holder.  Each Holder desiring
to include in any such Registration Statement all or any part of the Registrable
Securities held by it shall, within 15 days after the above-described notice
from the Company, so notify the Company in writing.  In such event, the right of
any such Holder to include Registrable Securities in any Registration Statement
for the underwritten public offering of securities of the Company pursuant to
this Section 9 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein.  All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If a Holder decides not to
include all of his, her or its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent Registration Statement as may be filed by the Company with respect to
offerings of its securities, all upon the terms and conditions set forth herein.
 
(b)           Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in any underwritten offering covered
by this Section 9, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company, and second, to the Holders on a pro
rata basis based on the total number of Registrable Securities held by the
Holders taken together with any other stockholders of the Company with piggyback
registration rights based on the total number of registrable securities held by
the stockholders and the Holders. If any Holder disapproves of the terms of any
such underwriting, such Holder may elect to withdraw therefrom by written notice
to the Company and the underwriter, delivered at least ten (10) Business Days
prior to the effective date of the registration statement.  Any Registrable
Securities excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration. For any Holder which is a partnership, limited
liability company or corporation, the partners, retired partners, members,
retired members and stockholders of such Holder, or the estates and family
members of any such partners, retired partners, members and retired members and
any trusts for the benefit of any of the foregoing Person shall be deemed to be
a single “Holder,” and any pro rata reduction with respect to such “Holder”
shall be based upon the aggregate amount of shares carrying registration rights
owned by all entities and individuals included in such “Holder,” as defined in
this sentence.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 9 whether or not any Holder has
elected to include securities in such registration, and shall promptly notify
any Holder that has elected to include shares in such registration of such
termination or withdrawal.  The registration expenses of such withdrawn
registration shall be borne by the Company.
 
10.           This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by New York courts to agreements entered into and to be performed in New
York, without regard to conflict of law principles and shall be binding upon the
Subscriber, his, her or its heirs, estate, legal representatives, successors and
assigns and shall inure to the benefit of the Issuer and its successors and
assigns.
 
11.           This Agreement and the subscription hereby represented are not
transferable or assignable.
 
12.           If the Subscriber is a corporation, partnership, trust, estate or
other entity, then the natural person signing on behalf of such entity
represents that he, she or it has all right and authority, in his, her or its
capacity as an officer, general partner, trustee, executor or other
representative of such corporation, partnership, trust or other entity, as the
case may be, to decide to invest in the Note and to execute and deliver this
Agreement on behalf of such corporation, partnership, trust or other entity, as
the case may be, enforceable in accordance with its terms.  Such natural person
also represents that any such corporation, partnership, trust or other entity
was not formed for the purpose of purchasing the Note that it hereby subscribes
to purchase.
 
 
[NEXT PAGE IS SIGNATURE PAGE]
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Subscriber has executed this Note Subscription Agreement
this ______ day of _______ 2015.
 
IF AN INDIVIDUAL:
                                 
Address:
 
Name Of Subscriber
                         
Signature
                         
Name of Joint Owner
                         
Signature of Joint Owner
               
Form of Joint Ownership, if applicable:
                     
Joint Tenants
                     
Tenants in Common
   


SUBSCRIPTION
 
$                                        Total Purchase Price and Principal
Amount of Note (total payment enclosed)
 
Make checks payable to:           MASSIVE INTERACTIVE, INC.


ACCEPTANCE
 
The foregoing Note Subscription Agreement is accepted on this the ____ day of
_____________ 2015.
 
MASSIVE INTERACTIVE, INC.
 
 


By: _____________________________
Name: Ron Downey
Title: Chief Executive Officer
 
 
 
 
 

 
  SIGNATURE PAGE TO NOTE SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Subscriber has executed this Note Subscription Agreement
this ______ day of _________________ 2015.
 
IF AN ENTITY:
                               
Name Of Subscriber
Address:
                      By:                    Its:                            
Subscriber is organized under the laws of the state of _____________________.  



SUBSCRIPTION
 
$                                Total Purchase Price and Principal Amount of
Note (total payment enclosed)
 
Make checks payable to:         MASSIVE INTERACTIVE, INC.


ACCEPTANCE
 
The foregoing Note Subscription Agreement is accepted on this ____ day of
_______________ 2015.
 
MASSIVE INTERACTIVE, INC.
 


By:  ____________________________
Name: Ron Downey
Title: Chief Executive Officer
 
 
 
 

 
  SIGNATURE PAGE TO NOTE SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Secured Convertible Promissory Note


(See attached)


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
[Exhibit A to Note Subscription Agreement]

--------------------------------------------------------------------------------